Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 1 of 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ILDA ARAUJO, LUC HOLIE, JUBILEE FIRST
AVENUE CORPORATION,
Plaintiffs, ECF Case
v.
ERIC MACAIRE, 16 Civ. 9934 (PAE) (KNF)
Defendant.

 

 

MEMORANDUM OF LAW IN OPPOSITION
TO PLAINTIFFS' MOTION FOR PARTIAL SUMMARY JUDGMENT

Michael J. Driscoll, Esq.
MALAPERO, PRISCO & KLAUBER LLP
Attorneys for Defendants
271 Madison Avenue, 17th Floor
New York, N.Y. 10016
(212) 661-7300
mdriscoll @malaperoprisco.com

Counsel for Defendant Eric Macaire, and
on behalf of Jubilee First Avenue Corporation
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 2 of 23

TABLE OF CONTENTS
TABLE OF AUTHORITIES. ..........:.seccscecscecesescecescecccescsccasscncesssesesaseseeeseese ii
PRELIMINARY STATEMENT..........ccccccccececesescsceerscecescssnccesssssenesesseessenees 1
JURISDICTION. ....ccccssssssssssssccsccccccecescecececsenscscesseussesscseeeaeansneseneassserseseesecwess 1
STATEMENT OF FACTSu.........cccccsercncccscscecenescscencscssscescnsscesnaeseneesecceses neces 3
ARGUMENT .......cccccccccccscscscescscscccsscensncncesesensnsessnssseesesseeeenens eases esas nee es ees 3

I. PLAINTIFF ARAUJO AND JUBILEE CORP. VOLUNTARILY
SETTLED THE FRANCO ACTION AND HAVE NO STANDING TO
SEEK CONTRIBUTION IN LAW OR EQUITY.....cccsssssneeseereeesesseeed

a) Plaintiffs’ Araujo and Holie have no Standing to challenge the
Franco Settlement as their Complaint Only Asks for Relief in
Equity for Julilee Corp. ...... “ seseasesssnecacececesenseoees 5

 

b) Plaintiff Jubilee Corp.’s Payment of Settlement Amount was
Voluntary and as such has no Right to Contribution from
Defendant......cccsesercssees senecsssssnasonssescsoceneeeaeeseeseees 6

 

Il. PLAINTIFFS' BREACH OF FIDUCIARY DUTY CAUSE OF ACTION
MUST BE DISMISSED BY LAW........cccccsesseeccsseccsccerencesessesceseeees 6

a) Plaintiffs are Statutorily Barred from Asserting a
Breach of Fiduciary Duty Claim before December 23, 2013.....+sseesee0 8

b) Plaintiffs Claims for Reimbursement of Expenditures are
Deemed Waived and as such Plaintiffs are Barred from Asserting
a Breach of Fiduciary Duty Claim before December 23, 2013......++0000 9

d) Accounting necessary to determine if excess and
offsets/benefits to COLD. sssssesseceseeecescessceeeeeeseeeaaseae eee sessesseses ee LO
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 3 of 23

Il. THERE ARE ISSUES OF FACT AS TO WHETHER THERE WAS
CONTRACT BY AND BETWEEN THE PARTIES..........0ccseesseeseeeeees 11

a) Law of the Case oie esescessessesecseesessrenscneenseneee eee ee ee eee ee eee ene eens 11

b) The Parol Evidence Rule Does Not Bar the Admission
of Evidence of Prior Agreements when the Contract is
Not Completely Integrated .........ccscesseeereeee eee eeeeeeeeeeeneneeaaeees 12

c) Defendants Counter Claim for Breach of Contract Should Not
be Denied .......sscssssreserees wees sonsccessssensceccceseceenes 16

 

CONCLUSION.......cccscscsstccsccceccsccscnscssceccnssceseseeseseseeseeseseseeeeseseeneeeeen arenes 16
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 4 of 23

TABLE OF AUTHORITIES

Abrams v. Donati, 66 N.Y.2d 951, (1985)........c cece cece cence ene enn nen E ree net Eee 7

Am. Credit Servs., Inc. v. Jay Robinson Chrysler/Plymouth, 206 A.D.2d 918, 615 N.Y.S.2d 175
(4th Dep’t 1994) occuuccuaccaucesseceuececueceaeceaeeeneeeseesueeese esse sineeseasamsssamsssssnssseeseesessiessd

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)...3

Argent Elec., Inc. v. Cooper Lighting, Inc., 2005 U.S. Dist. LEXIS 18689, *12-13, 2005 WL
2105591 (S.D.N.Y. 2005) voce uccuecaeceueeaneeaveneceuseuecsetsneesessteetestseesesessiitnssseee lS

AXA Global Risks U.S. Ins. Co. v. Sweet Assoc., 302 A.D.2d 844, 846, 755 N.Y.S.2d 759 (3d Dep’t

Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).............. 4
Clark v. Clark, 117 A.D.3d 668, 669, 985 N.Y.S.2d 276 (2d Dep’t 2014)... eeseseseseseereeeeseens 11

Cobble Hill Nursing Home, Inc. v. Henry & Warren Corp., 74 N.Y.2d 475, 482, 548 N.Y.S.2d

Dale v Gentry, 66 A.D.3d 1469, 885 N.Y.S.2d 832 (4th Dept 2009)........cccseseeeeeeterteneteces 4

Diversified Group, Inc. v Marcum & Kliegman LLP, 129 A.D.3d 552, 12 N.Y.S.3d 39 (1st Dep’t

Erickson v. Cross Ready Mix, Inc., 98 A.D.3d 717, 717, 950 N.Y.S.2d 175 (2d Dep’t 2012) ....11

Glenn v. Hoteltron Sys., 74 N.Y .2d 386, 392, 547 N.Y.S.2d 816 (1989)... sessssseteeeneeeeteteneneey 7
Elenson v. Wax, 215 A.D.2d 429, 626 N.Y.S.2d 531 (2d Dep’t 1995) ....eeeeeeeeeteteeteeteneneees 7
Kaufman v. Cohen, 307 A.D.2d 113, 118, 760 N.Y.S.2d 157 (Ist Dep’t 2003) .....-eeeeeeeeeeee 9
Matter of Kaszirer v Kaszirer, 286 A.D.2d 598, 599, 730 N.Y.S.2d 87 (1st Dep’t 2001) «0... 9
Makeun v. New York, 98 A.D.2d 583, 585-586, 471 N.Y.S.2d 293, 298 (2d Dep’t 1984) ............ 4
Gonzales v. Armac Indus., 81 NY 2d 1, 595 N.Y.S.2d 360 (1993) oo. ccececsetsesseseeseeseresteeeeneesens 5
Insolia v. Philip Morris Inc., 216 F.3d 596, 598 (7th Cir. 2000) oo. cece eecceseeseeseeteeteeeeeeeeeeeesennens 4
Martin v. City of Cohoes, 37 N.Y.2d 162, 165, 371 N.¥.S.2d 687 (1975) ..-sssseeseeseeeeeeeeeneenteny 12

Martin Delicatessen, Inc. v. Schumacher, 52 N.Y.2d 105, 109-10, 436 N.Y.S.2d 247 (1981) ....13
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 5 of 23

Messenger v. Anderson, 225 U.S. 436, 444 (1912) ......cceeeeeee reece eect eee e eee e ene e eee eeens 11
Mitchell v. New York Hospital, 61 N.Y.2d 208, 216, 473 N.Y.S.2d 148, 152 (1984) «0... ee 5
Morgulas v. J. Yudell Realty, Inc., 161 A.D.2d 211, 213, 554 N.Y.S.2d 597 (1st Dep't 1990) ...6
Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697, 704 (7th Cir. 2011) ......-. eee eeeeee 4
Orsini v. Kugel, 9 F3d 1042, 1077 (2d Cir. 1993)....cccccceseseseeeeeeterecseeeesenesseseessesessseenesseenennens 5
Paradiso & DiMenna v. DiMenna, 232 A.D.2d 257, 258, 649 N.Y.S.2d 126 (1st Dep’t 1996) ......8
Perlmutter v. Timely Toys, Inc., 8 A.D.2d 834, 190 N.Y.S. 107, 109 (2d Dep’t 1959) ........... 5
Rosenfeld v. Zerneck, 4 Misc. 3d 193, 195-196, 776 N.Y.S.2d 458 (Sup Ct, Kings Cty 2004)..14

Schwanbeck v. Federal-Mogul Corp., 412 Mass. 703, 709-710, 592 N.E.2d 1289 (1992) ........ 13

Scott v. Harris, 550 U.S. 372, 378, 127 S. Ct. 1769, 167 L. Ed. 2d 686 (2007) ........-..-. eee 4
Shattuck v. Klotzbach, 2001 WL 1839720, *2, 2001 Mass Super LEXIS 642, *6, 14 Mass L Rptr
360 (MA Superior Ct. 2001) ..... 0. ccc ce cece eee nee eer nnn ene ne rene ee ene a erinennneetenenenes 14
Spitzer v. Schussel, 7 Misc 3d 171, 174, 792 N.Y.S.2d 798 (Sup Ct 2005) ......esseessesseessseeeeeeeees 6
St. John's Holdings, LLC v. Two Elecs, LLC, 24 LCR 654, 658 (2016), aff'd, 92 Mass. App. Ct.
1114, No. 16-P-1701 (Nov. 15, 2017) 20... ccc cece cece eee centre een renner ener ene ee renee sete 14

Tatko v. Sheldon Slate Products Company, Inc., 2 A.D.3d 1030, 1031, 769 N.Y.S.2d 626 (3d Dep’t

Vanacore v. Vanco Sales LLC, 2017 U.S. Dist. LEXIS 99353, 2017 WL 2790549 (S.D.N.Y.

Walentas v. 35-45 Front St. Co., 20 A.D.3d 473, 474, 797 N.Y.S.2d 908 (2d Dep’t 2005) ........ 13
Wolf v. Rand, 258 A.D.2d 401, 403, 685 N.Y¥.S.2d 708 (Ist Dept. 1999) oe cceeeeseeeeneeeteneens 7
Case 1:16-cv-09934-PAE-KNF Document 117

STATUTES

General Obligations Law 15-108 .......ccccccsseteteetettere eee ee eee tener ene ne eee n cates cneeeenes
General Obligations Law § 5-701(a) ...........cceceeeee eee ee es
New York Statute of Frauds §§ 5-701(b)(3)(c) and (d) ......

Fed. R. Civ. P. S6(C) v.cccccccccccescecseeeceeneesneeeeeeseeeneeeneeeeeeneee ee ene ea eee eee ene EEE ene een a ener eernerateneegs

Filed 06/06/19 Page 6 of 23
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 7 of 23

Defendant ERIC MACAIRE (“Macaire”) individually, and on behalf of JUBILEE FIRST
AVENUE CORPORATION (“Jubilee Corp.”) (collectively, “Defendants”) respectfully submits
this Memorandum of Law in opposition to the motion for partial summary judgment of ILDA
ARAUJO (“Araujo”) and LUC HOLIE (“Holie”), and Jubilee Corp. (collectively “Plaintiffs”).
All applicable exhibits are attached to the Declaration of Michael Driscoll (“MD Dec”).

JURISDICTION

The action is venued in Federal Court due to diversity, as Macaire was and is a resident
of Connecticut and Plaintiffs’ were and are New York residents. There is no federal question
presented, and the Erie Doctrine applies.

PRELIMINARY STATEMENT

Plaintiffs’ partial motion for summary judgment asks the Court to grant summary
judgment as to their First and Second Cause of Action, and to dismiss all of Macaire individual
cross-claims, and those on behalf of Jubilee Corp. :

As to Plaintiffs’ First Cause of Action, Plaintiffs’ Araujo and Holie ask for a Declaratory
Judgement to be made as to Macaire’s fair and equitable share of the settlement in the Franco
Action (“Franco Settlement”). However, none of the Plaintiffs, including Jubilee Corp., have
legal or equitable standing to seek contribution or equitable costs from Macaire. General
Obligations Law 15-108 and the supporting case law, hold that any party that settles an action
prior to a fact finder determination on liability may not seek contribution or indemnification.
Moreover, if a settling party pays more than their/its fair share, that settling party is deemed to
have volunteered the excess. The Court should deny Plaintiffs’ request for summary judgment

their First Cause of Action.
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 8 of 23

As to Plaintiffs Second Cause of Action for breach of duty against Macaire, Plaintiffs’
Araujo and Holie have no legal standing to bring a derivative suit individually. Second, Araujo
and Holie have never asked for any money back to make Jubilee Corp. whole, they have always
compared Macaire’s amount of dividends/expenses to their own. This is a direct suit hidden in a
derivative suit. Because of this, Plaintiffs have a statute of limitations is only three years from
the date of suit. As such, Plaintiffs’ are barred from seeking any money from Macaire prior to
December 23, 2013, as this suit was started on December 23, 2016 (MD. Dec. Exhibit AAA).
Even if this Court finds that the more extensive six-year statute of limitations applies for all
claims prior to December 23, 2013, Macaire had a valid business reason for each expense he
took, and he never mislead, lied, created a corporation to “siphon off funds,” or act in a way that
would harm the corporation (MD Dec. Exhibit A, §. Moreover, Araujo, as the treasurer,
reviewed all expenses from the start of the company, and she took frequent trade-offs to
allegedly compensate for Macaire’s alleged malfeasance (MD Dec. UU, KKK, CC, E, p. 68, and
F, pp. 275-278.). In addition, the attached Yearly Expense Chart (Plaintiffs Exhibit 1) is
incomplete, inaccurate, and cannot be used as a valid measure of Macaire’s, Holie’s, or Araujo’s
distributions and expenses (MD Dec. Exhibit B, {J 33-41), Exhibits II] and KKK). The Court
should deny Plaintiffs’ request for summary judgment as to their Second Cause of Action.

As to Plaintiffs’ Third Cause of Action asking the Court to strike all of Defendants’
counterclaims, there are legal and factual issues of fact as to whether there was a contract made
on November 6, 2012 or November 7, 2012 (MD Dec. Exhibits C and D). There is was either an
oral contract made on November 6, 2012 that was memorialized in the November 7, 2012 email
confirming terms; or there was a valid and binding contract made on November 7, 2012, when

Holie consented to the deal as a whole or in part. At the very least, Holie entered into a
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 9 of 23

shareholder voting agreement (that is not subject to the statue of frauds) with Macaire on
November 7, 2012, and his breach of that agreement on December 1, 2016 (MD Dec. Exhibit ID)
is compensable. Should the Court find no contract exists in any form legally, Defendants are
entitled to conform their pleadings and continue in equity by law. Under any circumstance
outlined above, there are issues of fact and law for jury determination.

Finally, the actions of Araujo and Holie to install windows and weatherproofing on their
house, that admittedly had no corporate purpose (MD Dec. Exhibit F, p. 275-278; and Exhibit G,
p. 66:9-21) is only one of several de facto breaches of fiduciary duty to Jubilee Corp. A full
audit must be conducted to determine how much other money Araujo and Holie took from
Jubilee Corp. That part of the motion seeking to dismiss the counter-claims of Defendants
should be denied.

STATEMENT OF FACTS

Macaire respectfully refers the Court to the accompanying Declaration of Michel Driscoll
(“MD Dec.”) along with its attached Exhibits A-KKK, the Declaration of Eric Macaire, attached
to the MD Dec. as Exhibit A, and the Declaration of Justin McAuliffe, attached to the MD Dec.
for a full recitation of the relevant facts of this action. All capitalized terms and shortened names
herein have the same meaning subscribed to them in the MD Dec.

ARGUMENT

Summary judgment obviates the need for a trial where there is no genuine issue as to any
material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
56(a). A genuine issue of material fact exists if “the evidence is such that a reasonable jury could
return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,

106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). To determine whether any genuine fact issue exists,
Case 1:16-cv-09934-PAE-KNF Document117 Filed 06/06/19 Page 10 of 23

the court must pierce the pleadings and assess the proof as presented in depositions, answers to
interrogatories, admissions, and affidavits that are part of the record. Fed. R. Civ. P. 56(c). In
doing so, the court must view the facts in the light most favorable to the non-moving party and
draw all reasonable inferences in that party's favor. Scott v. Harris, 550 U.S. 372, 378, 127 S. Ct.
1769, 167 L. Ed. 2d 686 (2007). The court may not weigh conflicting evidence or make
credibility determinations. Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697, 704 (7th
Cir. 2011).

The party seeking summary judgment bears the initial burden of proving there is no
genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 91
L. Ed. 2d 265 (1986). In response, the non-moving party cannot rest on bare pleadings alone but
must designate specific material facts showing that there is a genuine issue for trial. /d. at 324;
Insolia v. Philip Morris Inc., 216 F.3d 596, 598 (7th Cir. 2000). If a claim or defense is factually
unsupported, it should be disposed of on summary judgment. Celotex, 477 U.S. at 323-24.

Plaintiffs’ motion for summary judgment should be summarily dismissed for failure to
include the Complaint in their moving papers. Pleadings are required to be attached to the
moving papers on a motion for summary judgment. Dale v Gentry, 66 A.D.3d 1469, 885
N.Y.S.2d 832 (4th Dept 2009).

POINT I
PLAINTIFF ARAUJO AND JUBILEE CORP. VOLUNTARILY SETTLED THE FRANCO
ACTION AND HAVE NO STANDING TO SEEK CONTRIBUTION IN LAW OR EQUITY
It is undisputed that the settlement of the Franco action was entered into on the consent of

all parties and prior to any judgment or adjudication on liability or damages in that action. It is
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 11 of 23

also undisputed that Jubilee Corp. paid the full amount due under the settlement agreement in the
Franco action. Jubilee Corp.’s of the full settlement amount was voluntary.

a) Jubilee Corp.’s Payment of Settlement Amount was Voluntary and_It
has no Right to Contribution from Defendant

The Courts have held that any payment or settlement made prior to a judgment is a
voluntary payment and no contribution or equitable share may be sought. Makeun v. New York,
98 A.D.2d 583, 585-586, 471 N.Y.S.2d 293, 298 (2d Dep’t 1984). Moreover, “[a] tortfeasor
who settles with a claimant by paying more than what turns out to have been his equitable share
is deemed a volunteer as to the excess...” and may not seek contribution as to the excess paid.
Orsini v. Kugel, 9 F3d 1042, 1077 (2d Cir. 1993). Gonzales v. Armac Indus., 81 NY 2d 1, 595
N.Y.S.2d 360 (1993); see also, Perlmutter v. Timely Toys, Inc., 8 A.D.2d 834, 190 N.Y.S. 107,
109 (2d Dep’t 1959)(“No person can make himself a creditor of another by voluntarily
discharging a duty which belongs to that other to perform, and no debt can be implied in law
from a voluntary payment of a debt of another”).

New York courts have explained that N. Y. Gen. Oblig. Law section 15-108(c)'s waiver
of contribution rights derives from the principle that “money voluntarily paid by one person may
not be recovered back.” Mitchell v. New York Hospital, 61 N.Y.2d 208, 216, 473 N.Y.S.2d 148,
152 (1984).

The Court in Diversified Group, Inc. v Marcum & Kliegman LLP, 129 A.D.3d 552, 12
N.Y.S.3d 39 (Ist Dep’t 2015) held that the Legislative intent of not allowing a volunteer to
recover an excess paid by him leads the Court to conclude that the concept of “liability” in N. Y.
Gen. Oblig. Law section 15-108 must include a determination of culpability and damages. Jd. at

591.
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 12 of 23

Notably, Magistrate Sarah Netburn ruled only that Macaire “can be held liable” as an
“Employer” for purposes of trial. (MD Dec. Exhibit K at page 11) Thus, there was no final
determination of liability or damages in the Franco action. As the Franco settlement agreement
was entered into prior to judgment or adjudication, it is respectfully submitted that any payments
made by Jubilee Corp. were therefore voluntary and plaintiffs’ claims for contribution are
unrecoverable.

b) Araujo and Holie have no Standing to Challenge the Franco
Settlement as their Complaint Only Asks for Relief in Equity for

Jubilee Corp.

Araujo and Holie seek money damages to reimburse Jubilee Corp. for monies paid in
satisfaction of the Franco Settlement. Plaintiffs’ Araujo and Holie do not seek any compensation
on behalf of themselves individually. As such, Plaintiffs’ Araujo and Holie have no legal
standing to challenge the Franco Settlement, as they have only asked for relief in equity on
behalf of the corporation—not themselves as individuals.

Courts have held that where the money damages sought are meant only to make the
organization whole, these damages are “akin to an equitable remedy”. See, Spitzer v. Schussel, 7
Misc 3d 171, 174, 792 N.Y.S.2d 798 (Sup Ct 2005).

POINT I

PLAINTIFFS' BREACH OF FIDUCIARY DUTY
CAUSE OF ACTION MUST BE DISMISSED BY LAW

Araujo and Holie have no standing to bring a derivative suit, and they have not alleged a
direct action. MD Dec. Exhibit AAA. “Individual principals of a corporation are legally
distinguishable from the corporation itself.” Morgulas v. J. Yudell Realty, Inc., 161 A.D.2d 211,

213, 554 N.Y.S.2d 597 (ist Dep't 1990). A shareholder does not have standing to sue as an
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 13 of 23

individual when the cause of action in the complaint is derivative in nature and shows no unique
harm to the moving shareholder. See, Abrams v. Donati, 66 N.Y.2d 951, 498 N.Y.S.2d 782 (1985).

Generally, “allegations of mismanagement or diversion of assets by officers or directors
to their own enrichment, without more, plead a wrong to the corporation only, for which a
shareholder may sue derivatively but not individually.” Jd. at 953 (citations omitted).

A complaint in which the allegations confuse a shareholder's derivative and individual
rights will therefore be dismissed.” Jd. (citations omitted). This rule typically applies with equal
force to shareholders of closely held corporations, see e.g., Glenn v. Hoteltron Sys., 74 N.Y.2d
386, 392, 547 N.Y.S.2d 816 (1989) (the diversion of Ketek's corporate assets by Schachter, an
officer of that corporation, for his own profit resulted in a corporate injury because it deprived
Ketek of those profits. Kulik, the innocent shareholder, was injured only to the extent that he
was entitled to share in those profits. His injury was real, but it was derivative, not direct and the
profits should be returned to Ketek Corp.); Wolf v. Rand, 258 A.D.2d 401, 403, 685 N.Y.S.2d
708 (1st Dept. 1999)(Court held that a shareholder in a closely held corporation who commenced
an action for breach of fiduciary duty against operators of the corporation, seeking recovery of
corporate assets and profits allegedly wrongfully diverted had standing only to sue derivatively
as a shareholder and not in her individual capacity for recovery of the assets and profits).

“Tt is axiomatic that a shareholder has no individual cause of action to recover damages
for a wrong against a corporation, even if that shareholder loses the value of his investment or
incurs personal liability in an effort to maintain the solvency of the corporation.” Elenson v.
Wax, 215 A.D.2d 429, 626 N.Y.S.2d 531 (2d Dep’t 1995)

Even where the corporation is a closely held, small, sub-chapter S corporation, and the

defendants may share in the award of damages, the claims to recover for the conversion of corporate
Case 1:16-cv-09934-PAE-KNF Document117 Filed 06/06/19 Page 14 of 23

assets belong to the corporation not the individual, and any damages awarded by the Court will be
to the corporation rather than directly to the derivative plaintiff. See, Paradiso & DiMenna v.
DiMenna, 232 A.D.2d 257, 258, 649 N.Y.S.2d 126 (1st Dep’t 1996).

Here, a review of Plaintiffs’ Complaint shows that all alleged wrongs committed by
Macaire involved mismanagement/theft/etc. of corporate assets—not wrongs that harmed plaintiffs
Araujo and Holie in an individual shareholder capacity. (MD Dec. Exhibit AAA) It is clear that
plaintiffs’ cause of action for breach of fiduciary duty is derivative in nature on behalf of the
corporation Jubilee Corp. Thus, Araujo and Holie have no individual standing to bring the breach
of fiduciary duty cause of action or the conversion cause of action against Macaire because those
claims are derivative in nature.

Also, because Plaintiffs’ never articulate what the company should be given back in
compensation, Jubilee’s motion for summary judgment on this point lacks clarity, and issues of fact
remain.

a) Plaintiffs are Statutorily Barred from Asserting a
Breach of Fiduciary Duty Claim before December 23, 2013

Plaintiffs initiated this suit on December 23, 2016. (MD Dec. AAA). Pursuant to C.P.L.R.
§214(4), the claim for breach of fiduciary duty against a shareholder in a shareholder dispute is
three years from the date the case is first brought when only money damages are sought.

Plaintiffs’ cause of action for breach of fiduciary duty alleging misappropriating corporate
funds for personal gain are limited to a three year statute of limitations pursuant to CPLR §214.
See, Tatko v. Sheldon Slate Products Company, Inc., 2 A.D.3d 1030, 1031, 769 N.Y.S.2d 626 (3d
Dep’t 2003).

To the extent that plaintiff alleges a more general breach of fiduciary duty,
such claims would fall under either a three-year or six-year limitations
 

 

Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 15 of 23

period, depending on the nature of relief sought (citations omitted). Because
plaintiff's claim effectively seeks only money damages through recoupment

of past bonuses, the _applicable limitations period is three years, precluding
plaintiff's challenges to corporate expenditures made prior to November 14,

1997. Id. (emphasis added)

In a breach of fiduciary duty action that did not allege fraud or breach of trust agreement, the
standard is a three-year statute of limitations. See, Kaufman v. Cohen, 307 A.D.2d 113, 118, 760
N.Y.S.2d 157 (1st Dep’t 2003); see also, Matter of Kaszirer v Kaszirer, 286 A.D.2d 598, 599, 730
N.Y.S.2d 87 (1st Dep’t 2001)(Plaintiff trust beneficiary’s cause of action alleges that defendant
former trustee knew or should have known of his co-trustee's alleged conversion of trust assets and
was negligent in not apprising plaintiffs thereof, and does not allege fraud or breach of any
particular provision of the trust agreement. Thus, the cause of action based on negligence is subject
to a three-year and not a six-year limitations period).

As Plaintiffs never sought reimbursement or recoupment of these past expenditures until
filing their complaint on December 23, 2016, these claims are beyond the three-year statute of
limitations and are untimely.

c) Plaintiffs Claims for Reimbursement of Expenditures are
Deemed Waived and as such Plaintiffs are Barred from Asserting a
Breach of Fiduciary Duty Claim before December 23, 2013

Plaintiffs have also waived their right to seek claims beyond three years, even if the Court
should find the six-year statute is applicable. In Tatko v. Sheldon Slate Products Company, Inc.,
supra, the Appellate Court found that the Supreme Court was correct in finding that the record was
“replete with evidence” of waiver and acceptance of the alleged offending party’s actions because
of non-action and repeated approval by the Board. /d. at 1031.

The failure of a shareholder or board member to take action on known or suspected

corporate expenditures of another member establishes a failure to act that evinces an intent not to
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 16 of 23

claim those rights. See e.g. AXA Global Risks U.S. Ins. Co. v. Sweet Assoc., 302 A.D.2d 844, 846,
755 N.Y.S.2d 759 (3d Dep’t 2003).

In the case at bar, as stated above, the November 7, 2012 email set forth all expenditures
made to or by Macaire prior to that date. (See, MD Dec Exhibit C). Araujo and Holie knew and
approved all those expenditures for the next three years until their first protestation in May 2015.
Such knowledge and approval evidences their acceptance of the expenditures and Macaire’s custom
and practice related to his expenses.

Since Araujo and Holie had knowledge of the prior expenditures, approved those
transactions and never sought reimbursement or pressed their legal rights during that time-period,
they effectively waived their right to claim reimbursement or recoupment of those expenditures and
acceptance of Macaire’s alleged “conduct”. It is respectfully submitted that these claims are
therefore barred from being asserted at this late juncture.

d) Plaintiffs’ Yearly Expense Chart is Inaccurate and Incomplete

Plaintiffs’ attempt to state that Macaire has committed a breach of his fiduciary duty because
he has violated their employment agreement by taking more than his allotted $2,000 per month.
(MD Dec. Exhibit Y). This claim is false and cannot be determined from Plaintiffs’ moving papers.
However, Plaintiffs’ Yearly Expense Chart (the “Chart”) (Plaintiffs’ Exhibit 1) inflates Macaire’s
numbers, fails to account for his valid expenses, and does not include expenses or dividends of
Araujo and Holie. MD Dec. Exhibit A, at §§71-80 and B, at 9933-41.

The chart fails to identify cash taken (MD Dec. Exhibit F, p. 266, loans that were paid back
by Macaire (MD Dec. Exhibit II], part of the windows for their home that were not in the chart

(MD Dec. Exhibit KKK, a $50,000 loan/dividend awarded to Araujo and Holie (MD Dec. Exhibit

10
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 17 of 23

MM, p. 9), (MD Dec. Exhibits A, and more. Clearly Plaintiffs did not account for side trips while
traveling to Luc’s parent’s house while on vacation in France (MD Dec. Exhibit G, pp. 82-83

The entire Chart and the numbers they are based on do not show the entire story of Araujo’s,
Holie’s, and Macaire’s spending. The Chart and Plaintiffs’ alleged numbers are not enough to
establish a prima facie case for Macaire’s alleged taking of more than Araujo and Holie.

Further, the claims that Macaire used Doodle LLC to syphon off money from Jubilee are
preposterous. Macaire stored restaurant equipment and other items at the Doodle LLC storage
building and Holie, McAuliffe, and Araujo knew it. Moreover, in 2015, Luc and Ilda reimbursed
themselves for the alleged bad acts of Macaire by taking $50,000 dollars for themselves, and then
re-classifying it as a loan to likely avoid taxes. Thus, Luc and Ilda simply made themselves whole
and did not think about the health of the corporation.

A full forensic accounting is needed to resolve all factual issues about spending. Plaintiffs’
request for summary judgment on their second cause of action must be denied.

POINT III
THERE ARE ISSUES OF FACT AS TO WHETHER
THERE WAS CONTRACT BY AND BETWEEN THE PARTIES
a) Lawof the Case

It is axiomatic that the Doctrine of The Law of the Case is a judicially crafted policy
designed to limit the relitigation of issues where the parties had a “full and fair” opportunity to
litigate the initial determination. See, Erickson v. Cross Ready Mix, Inc., 98 A.D.3d 717, 717,
950 N.Y.S.2d 175 (2d Dep’t 2012); see also, Messenger v. Anderson, 225 U.S. 436, 444 (1912);
Clark v. Clark, 117 A.D.3d 668, 669, 985 N.Y.S.2d 276 (2d Dep’t 2014)(“The doctrine of the

law of the case is a rule of practice, an articulation of sound policy that, when an issue is once

11
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 18 of 23

judicially determined, that should be the end of the matter as far as Judges and courts of co-
ordinate jurisdiction are concerned” (internal quotation marks omitted), quoting Martin v. City of
Cohoes, 37 N.Y.2d 162, 165, 371 N.Y.S.2d 687 (1975).

In this Court’s Memorandum and Order, filed on January 8, 2018, Judge Kevin N. Fox,
ruled that Defendants could amend their answer and assert counterclaims. (MD Dec. Exhibit
YY). Within that decision, which is based on the same exhibits attached to the Declaration of
Michael Driscoll and facts as they were then, that:

[t]he Court finds that the defendant alleged sufficient factual content that,
if accepted as true, states a breach of contract cause of action that is
plausible on its face.”

It is clear that the decision of Judge Fox declares the facts alleged by Macaire support a
claim for breach of contract. Factually nothing has changed since the Court’s findings in January
2018. The deposition testimony and further discovery documents produced since then have only
further created issues of fact for a jury. Thus, it is respectfully submitted that Judge Fox’
decision and findings that material facts exist which substantiate a viable Breach of Contract
Claim is the “Law of the Case”. As such plaintiffs cannot maintain a motion for summary
judgment where factual issues exist and must be addressed by a jury.

b) |The November 7, 2012 Email Constitutes a
Valid Written Operating Agreement between the Parties

The New York statute of frauds provides that certain agreements are “void, unless [they]
or some note or memorandum thereof be in writing” and signed by the party to be charged. N.Y.
Gen. Oblig. Law § 5-701(a). See, Vanacore v. Vanco Sales LLC, 2017 U.S. Dist. LEXIS 99353,

2017 WL 2790549 (S.D.N.Y. 2017)

12
Case 1:16-cv-09934-PAE-KNF Document117 Filed 06/06/19 Page 19 of 23

G.O.L. § 5-701(a)(1) generally bars enforcement of contracts that cannot be performed
within one year. See, Am. Credit Servs., Inc. v. Jay Robinson Chrysler/Plymouth, 206 A.D.2d
918, 615 N.Y.S.2d 175 (4th Dep’t 1994) Contracts that cannot be performed within one year are
enforceable only if they are supported by a writing that includes the agreement's essential terms
and is signed by the party against whom enforcement is sought. Whether a writing satisfies the
Statute of Frauds is a question of law. Schwanbeck v. Federal-Mogul Corp., 412 Mass. 703,
709-710, 592 N.E.2d 1289 (1992).

“To satisfy the Statute of Frauds, [a writing] must completely evidence the contract
which the parties made.” “If an agreement is not reasonably certain in its material terms, there
can be no legally enforceable contract.” Cobble Hill Nursing Home, Inc. v. Henry & Warren
Corp., 74 N.Y.2d 475, 482, 548 N.Y.S.2d 920 (1989); see also, Walentas v. 35-45 Front St. Co.,
20 A.D.3d 473, 474, 797 N.Y.S.2d 908 (2d Dep’t 2005)(“To satisfy the statute of frauds, a
memorandum evidencing a contract and subscribed by the party to be charged must designate the
parties, identify and describe the subject matter, and state all of the essential terms of a complete
agreement.)

Before rejecting an agreement as indefinite, “a court must be satisfied that the agreement
cannot be rendered reasonably certain by reference to an extrinsic standard that makes its
meaning clear.” Jd. at 483; see also, Martin Delicatessen, Inc. v. Schumacher, 52 N.Y.2d 105,
109-10, 436 N.Y.S.2d 247 (1981)(explaining that an agreement does not fail for definiteness “if
a methodology for determining the [missing term] was to be found within the four corners of the
[agreement] . . . [or the agreement] invited recourse to an objective extrinsic event, condition or
standard on which the [missing term] was made to depend”). Argent Elec., Inc. v. Cooper

Lighting, Inc., 2005 U.S. Dist. LEXIS 18689, *12-13, 2005 WL 2105591 (S.D.N.Y. 2005). See

13
Case 1:16-cv-09934-PAE-KNF Document117 Filed 06/06/19 Page 20 of 23

also, Shattuck v. Klotzbach, 2001 WL 1839720, *2, 2001 Mass Super LEXIS 642, *6, 14 Mass L
Rptr 360 (MA Superior Ct. 2001)(the Massachusetts Superior Court denied defendant’s motion
to dismiss a claim to enforce a contract for the sale of property where the e-mail correspondences
“[t]Jaken as a whole [could lead] a reasonable trier of fact [to] conclude that the e-mails sent by
the defendant. were ‘signed’ with the intent to authenticate the information contained therein as
his act”).
Sections 5-701(b)(3)(c) and (d) of the New York Statute of Frauds provide that:
(b)(3) There is sufficient evidence that a contract has been made if: .. .

(c) The party against whom enforcement is sought admits in its pleading,
testimony or otherwise in court that a contract was made; or

(d) There is a note, memorandum, or other writing sufficient to indicate
that a contract has been made, signed by the party against whom
enforcement is sought or by its authorized agent or broker.

Evidence of an electronic communication indicating the making therein of a contract or a
confirmation, admission, note, memorandum or writing is not insufficient because it omits or
incorrectly states one or more material terms agreed upon, so long as such evidence provides a
reasonable basis for concluding that a contract was made. Jd. at *16.

Courts have held that a signed electronic communication can constitute a writing that
satisfies the Statute of Frauds. St John's Holdings, LLC v. Two Elecs, LLC, 24 LCR 654, 658
(2016), affd, 92 Mass. App. Ct. 1114, No. 16-P-1701 (Nov. 15, 2017). “[T]he sender’s act of
typing his name at the bottom of the e-mail manifested his intention to authenticate this
transmission for statute of frauds purposes and the copy of the e-mail in question submitted as

evidence by the defendant constitutes a sufficient demonstration of same.” Rosenfeld v. Zerneck,

4 Misc. 3d 193, 195-196, 776 N.Y.S.2d 458 (Sup Ct, Kings County 2004).

14
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 21 of 23

Here, Macaire either made a contract with Holie on November 6, 2012 in the meeting
they all had to clarify expenses or he made a contract with Holie to form a voting block on
November 7, 2012 (MD Dec. Exhibit B and C). The case law cited above shows the modern
trend to allow electronic communications to serves as a contract when there are no terms left
open and the other side consents. The evidence of the November 7, 2012 email is proof that the
sides understood the deal. Holie, under the apparent authority of he and Araujo, agreed. Macaire
then changed his shares accordingly. At the very least he detrimentally relied. If the Court finds
no contract, Defendants’ should be allowed to conform their pleadings.

It is Macaire’s position that the oral agreement with Holie and Araujo during that
November 6, 2012 meeting was a binding oral contract. The next day Macaire memorialized the
terms of that agreement and Holie’s email back that “we” agree with your proposal formed an
operating agreement. (/d.) This formed an actual contract and/or an operating agreement, or it
cemented the details of the November 6, 2012 agreement.

In the alternative, Holie and Macaire entered into a voting block agreement on November
7, 2012, and Holie violated same on December 1, 2012. By voting with his Araujo to fire
Macaire and remove him. A voting block can be executed within one year and is not within the
statue of frauds. Further, Macaire would not have reduced his shares if he did not have
assurances. In this case we have more than an oral agreement, we have a writing. Thereafter for
years Macaire references this email in emails and texts with Holie and Araujo. It is also brought
up in the July 2016 meeting with Justin McAuliffe (MD Dec. Exhibits HH and B). Until this
lawsuit, Araujo and Holie never denied the contract, even when confronted with it multiple

times.

15
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 22 of 23

Lastly, Plaintiffs’ correctly argue that the Board of Directors, can fire an at-will-
employee for any cause or remove him as President in their capacity as Directors. The problem
with this is that Holie (at least) and Araujo (at most) were barred from combining their shares.
This means they had no power to file or remove Macaire. When they did do both, they enticed
Jubilee Corp. to fire someone that Aruajo and Holie had no power to file. This inducement is a
breach and outside the business judgment rule. Holie and Araujo may be personally liable for
this decision. At the very least there is an issue of fact as to whether they had the power to fire
Macaire.

At the very least there are questions about what was formed on November 7, 2012, and
Macaire detrimentally relied upon the promise of the pronoun “we,” and all the things that
transpired because of that one word.

Cc) Defendants Counter Claim for Breach of Contract Should Not be Denied

Araujo and Holie used corporate money to install windows and weatherproofing on their
house without a corporate purpose. (MD Dec. Exhibit F, p. 275-278; and Exhibit G, p. 66:9-21)
This is one incidence of their breach of duty, and a full accounting will show more. A full audit
must be conducted to determine how much other money Araujo and Holie took from Jubilee
Corp. That part of the motion seeking to dismiss the counter-claims of Defendants should be
denied.

CONCLUSION

For the foregoing reasons, the Court should deny plaintiffs’ motion for summary
judgment in its entirety; and for such other and different relief.
Dated: New York, New York

June 6, 2019
Respectfully submitted,

16
Case 1:16-cv-09934-PAE-KNF Document 117 Filed 06/06/19 Page 23 of 23

By:

Li \ <<

MAIAPERO PRISCO & nan LLP
Michael J. Driscoll (M

Carolyn A. Campbell

271 Madison Avenue, 17th Floor

New York, New York 10016

(212) 661-7300
mdriscoll@malaperoprisco.com

Counsel for Eric Macaire and on behalf of Jubilee
First Avenue Corporation

17
